Citation Nr: 1200255	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  09-36 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to November 1945 and from September 1951 to September 1957. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2007 and June 2011 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and by the Appeal Management Center (AMC) in Washington, D.C.  

In the November 2007 rating decision, the RO continued the Veteran's noncompensable disability rating for his service-connected right ear hearing loss and denied his claim of entitlement to service connection for left ear hearing loss.  The Veteran appealed these determinations to the Board, and in a May 2011 decision, the Board granted the Veteran's service connection claim for left ear hearing loss and remanded the Veteran's increased rating claim to the RO via the AMC, for additional development.  In the June 2011 rating decision, the AMC implemented the Board's decision to grant service connection for the Veteran's left ear hearing loss claim, and assigned a noncompensable disability rating, effective April 13, 2007.  In a September 2011 rating decision, the AMC recharacterized the Veteran's service-connected hearing loss disability as bilateral hearing loss and continued the assignment of a noncompensable disability rating, effective April 13, 2007.  

The Veteran and his wife, S. L., testified at a hearing before the undersigned Veterans Law Judge in March 2011.  A transcript of that hearing is of record.

The issues of entitlement to service connection for bilateral arthritis of the feet and entitlement to service connection for a brain concussion have been raised by the record, but do not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  See March 2011 supplemental claims.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the further delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that the symptoms associated with his service-connected bilateral hearing loss are meritorious of a compensable disability rating.  He has indicated that he has a particularly difficult time understanding conversational speech, using the telephone and watching the television, and that his hearing loss interferes with his quality of life.

In November 2011, the Veteran submitted documentation to the Board indicating that he had attended two scheduled VA examinations on September 28, 2011 and September 30, 2011.  Copies of the VA examination reports were not provided and have not otherwise been associated with the claims file.  The Board cannot foreclose the possibility that these examination reports may alter the outcome of his increased rating claim without first reviewing them.  Accordingly, this case must be remanded in order for these VA examination reports to be associated with the claims file.

Additionally, on remand, any recent VA treatment records pertaining to the Veteran's service-connected bilateral hearing loss should be obtained.  The Board observes that the Veteran has received fairly regular VA treatment for his hearing loss and records of his VA care, dated since May 2011, have not been associated with the claims file.  Under the law, VA must obtain any outstanding records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain a complete copy of the Veteran's treatment records pertaining to his service-connected bilateral hearing loss from the VA Healthcare System in Bay Pines, Florida, dated since May 2011.  

2.  Obtain and associate with the claims file complete copies of the Veteran's VA examination reports from the VA Medical Center in Tampa, Florida, dated September 28, 2011 and September 30, 2011.  

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the Veteran's increased rating claim on appeal.  If the claim is not granted in full, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



